Citation Nr: 0122325	
Decision Date: 09/11/01    Archive Date: 09/19/01

DOCKET NO.  98-09 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right foot 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for ischemic heart 
disease, including hypertension, secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1951 to 
December 1953 and from May 1954 to June 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
1997 by the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran's claims 
file was transferred to the Montgomery, Alabama, Regional 
Office (RO).

The issues of entitlement to service connection for a right 
foot and right knee disability will be addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy.

2.  The veteran has been diagnosed with chronic PTSD; the 
evidence contains a medical nexus linking PTSD to his combat 
experiences.

3.  There is competent evidence demonstrating that the 
veteran currently has ischemic heart disease, including 
hypertension, which is medically related to service-connected 
PTSD.


CONCLUSIONS OF LAW

1.  PTSD was incurred during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2000).

2.  The veteran's ischemic heart disease, including 
hypertension, is proximately due to or the result of service-
connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.310 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  In 
light of the following decision (pertaining to the issues of 
entitlement to serve connection for PTSD and for heart 
disease), there is no prejudice to the veteran by the Board 
proceeding with appellate review at this time without action 
to comply with the additional notice/development provisions 
of this new legislation.

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall also be service connected.  38 C.F.R. 
§ 3.310.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and the claimed inservice stressor; 
and credible evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

I.  PTSD

A January 1996 VA mental disorders examination reflects a 
diagnosis of PTSD, and a VA examiner has opined that the 
veteran's PTSD is related to events in Korea.  The remaining 
issue to be determined is whether there is credible 
supporting evidence that a claimed in-service stressor 
actually occurred.  This criterion may be satisfied by either 
a finding that the veteran engaged in combat with the enemy 
or by verification of individual stressors.

The veteran's claimed stressors include coming under enemy 
fire and participating in the "recovery" of certain battle 
positions with this artillery unit.  The veteran's personnel 
records reflect that he served as a field artilleryman in 
Korea from September 1952 to August 1953.  An "Expeditions-
Engagements-Combat Record" noted that the veteran engaged in 
"combat operations against enemy forces in West Central 
Korea."  In considering this language, the Board notes the 
following holding (d) from VAOPGCPREC 12-99 (October 18, 
1999):

Whether a particular statement in 
service-department records indicating 
that the veteran participated in a 
particular "operation" or "campaign" 
is sufficient to establish that the 
veteran engaged in combat with the enemy 
depends upon the language and context of 
the records in each case.  As a general 
matter, evidence of participation in an 
"operation" or "campaign" often would 
not, in itself, establish that a veteran 
engaged in combat, because those terms 
ordinarily may encompass both combat and 
non-combat activities.  However, there 
may be circumstances in which the context 
of a particular service-department record 
indicates that reference to a particular 
operation or campaign reflects engagement 
in combat.  Further, evidence of 
participation in a particular 
"operation" or "campaign" must be 
considered by VA in relation to other 
evidence of record, even if it does not, 
in itself, conclusively establish 
engagement in combat with the enemy. 

The Board observes that the language from the "Expeditions-
Engagements-Combat Record" implies more than the fact that 
the veteran merely "participated" in an operation or 
campaign of a theater of operation.  In fact, the language 
specifically reflects that the veteran engaged in combat 
operations.  Based on the veteran's statements, his military 
occupational specialty, and his personnel records, the Board 
finds it likely that the veteran engaged in combat with the 
enemy.  Accordingly, the Board concludes that the veteran has 
met his duty of verifying the in-service stressors.  As such, 
the evidence shows that the veteran's PTSD arose out of his 
combat experiences in service.  38 C.F.R. § 3.304(f); Cohen, 
supra; VAOPGCPREC 12-99 (holding that the benefit-of-the-
doubt rule applies to determinations as to whether the 
veteran engaged in combat with the enemy).

II.  Ischemic Heart Disease, Including Hypertension

VA medical records reveal clinical findings of heart disease, 
including hypertension.  In a January 1996 report of a VA 
hypertension examination, a VA physician stated that the 
veteran suffered from ischemic heart disease secondary to 
chronic PTSD.  After a careful review of the evidence, the 
Board finds that the evidence supports the grant of service 
connection for ischemic heart disease, including 
hypertension, as proximately due to or the result of service 
connected PTSD.  A VA physician has linked the veteran's 
heart disease to his service-connected PTSD, and the opinion 
is uncontroverted.  Accordingly, secondary service connection 
for ischemic heart disease, including hypertension, is 
warranted.


ORDER

Service connection for PTSD is granted.

Service connection for ischemic heart disease, including 
hypertension, secondary to service-connected PTSD, is 
granted.


REMAND

The previously noted Veterans Claims Assistance Act of 2000 
deleted the well-grounded claim requirement and also sets 
forth provisions for VA assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
views the newly enacted legislation to be clearly more 
beneficial to the veteran.  Therefore, review of the 
veteran's claims of entitlement to service connection for a 
right foot and right knee disability under the new 
legislation is required before the Board may proceed with 
appellate review.  The Board also believes that the medical 
evidence of record does not allow for informed appellate 
review of those issues and that additional development, to 
include an appropriate VA medical examination, is necessary.

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and take any action deemed necessary to 
comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  The RO's actions 
in this regard should include obtaining 
any pertinent VA and private medical 
records not already in the claims file.

2.  After completion of the above, the RO 
should schedule the veteran for a VA 
examination by an appropriate physician 
to ascertain the nature and etiology of 
any current right foot and right knee 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and any medically 
indicated special tests and studies 
should be accomplished.  After reviewing 
the claims file and examining the 
veteran, the examiner should clearly 
report any current right foot and right 
knee disability capable of medical 
diagnosis.  As for any such diagnosed 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the current right foot 
and right knee disorder(s) are related to 
the veteran's military service.  A 
detailed rationale for all opinions 
expressed should be furnished.

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted.  The RO should furnish 
the veteran and his representative with 
an appropriate supplemental statement of 
the case and afford them an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The purpose of this remand is to assist the veteran and 
ensure an adequate medical record for appellate review.  The 
veteran and his representative are free to submit additional 
evidence and argument in support of the matters addressed by 
the Board.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 



